DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claims 1 - 17 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“A method for obtaining a correction factor to balance a mismatch between gradient moments, the method comprising:
acquiring a magnetic resonance raw dataset through an acquisition of k-space of the magnetic resonance raw dataset in several partial measurements, wherein, in each partial measurement, several k-space lines are at least partially sampled by setting a given set of acquisition parameters, applying at least one radio frequency excitation pulse, applying a first gradient in a predetermined direction, applying a second gradient in the predetermined direction, and reading out the magnetic resonance signals;
changing the first gradient between at least two partial measurements;
processing the magnetic resonance raw dataset several times to shifted raw datasets, wherein each time of the several times uses a different correction factor to shift the magnetic resonance signals in k-space in the predetermined direction;
creating several magnetic resonance image datasets out of the shifted raw datasets; and
determining the correction factor with respect to the several magnetic resonance image datasets”.

in combination with the rest of the limitations of the claim. 



b. With respect to claims 2 - 13, the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 16, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“applying a first gradient in a predetermined direction, applying a second gradient in the predetermined direction, and reading out the magnetic resonance signals; change the first gradient between at least two partial measurements; process the magnetic resonance raw dataset several times to shifted raw datasets, wherein each time of the several times uses a different correction factor to shift the magnetic resonance signals in k-space in the predetermined direction;
create several magnetic resonance image datasets out of the shifted raw datasets;
and
determine the correction factor with respect to the several magnetic resonance image datasets”.

in combination with the rest of the limitations of the claim. 
d. With respect to claim 17, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“applying a first gradient in a predetermined direction, applying a second gradient in the predetermined direction, and reading out the magnetic resonance signals;
change the first gradient between at least two partial measurements;
process the magnetic resonance raw dataset several times to shifted raw datasets, wherein each time of the several times uses a different correction factor to shift the magnetic resonance signals in k-space in the predetermined direction;
create several magnetic resonance image datasets out of the shifted raw datasets; and
determine the correction factor with respect to the several magnetic resonance image datasets”.


in combination with the rest of the limitations of the claim. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion

The prior art of record not relied on but considered pertinent Applicant’s disclosure is: Foxall (US 6249595 B1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax 



phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852